DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022  has been entered.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 6/14/2022, with respect to the rejection(s) of claim(s) 1, 4-7, and 21-34 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (U.S. PG Pub 20170296265 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1) in further view of Stahler et al (U.S. PG Pub 20180214711 A1) as applied to claim 1 below and Wang et al (U.S. PG Pub 20170296265 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1) as applied to claim 4 below.
Further, claims 24 and 30 fail to further limit the invention of the independent claims they are drawn to as explained in the 112d rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “wherein each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the helical coil or helical spiral” claim 24 merely repeats this limitation..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4, recites “each of the segmented electrodes is positioned only on a surface of the lead which forms an exterior surface of the helical coil or helical spiral” and claim 30 recites the same limitation, stating “wherein the light emitters are positioned only on the surface of the lead which forms the exterior surface of the helical coil or helical spiral” which is an identical limitation to the limitations in the independent claim 4 and fails to narrow or further limit the claimed invention.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. PG Pub 20170296265 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1) in further view of Stahler et al (U.S. PG Pub 20180214711 A1).
Regarding claim 1 and 24, Wang teaches A stimulation lead, comprising: a lead body having a distal portion and a proximal portion (Figs 3A and 3D teaches a lead body comprising a proximal and distal end; Figs 3I and 3G teaches a lead body comprising a proximal and distal end; [0044] teaches the lead/catheter having a distal and proximal portion; [0054]-[0063] teaches the lead having a distal portion and proximal portion; [0098]; [0134] teaches the catheter or lead having a proximal and distal portion; [0137]; [0165] teaches the catheter or lead having a proximal and distal portion; [0173] teaches a lead with a plurality of electrodes evenly spaced starting from their placement at the proximal end of the catheter tip through the distal end of the catheter tip; claim 1); a plurality of stimulation electrodes disposed along the distal portion of the lead body, wherein a plurality of the stimulation electrodes are segmented electrodes disposed at longitudinal positions along the lead body, wherein at least two segmented electrodes are disposed at a same one of the longitudinal positions along the lead body (Fig 3G-3I teaches an lead comprising a plurality of electrodes disposed along the distal portion of the lead,  wherein the electrodes are segmented electrodes disposed at longitudinal positions such that at least two segmented electrodes are disposed at a same one of the longitudinal positions; Figs 4E-4F; [0060]-[0063] teaches the leads having a distal potion comprising a plurality of electrodes placed at 90 or 120 degrees along a flattened distal length of the lead; [0068]-[0069]; [0137] teaches the electrodes embedded along the coiled lead are evenly spaced along a the length of the coils at 90 or 120 degrees from each; [0174] teaches the helix or helices of the catheter tip may be either round or flat. Electrodes may be placed evenly down the length of the coils spaced either 60°, 90° or 120° apart, but may be placed in other conformations or separated by different degrees); wherein a portion of the lead body upon which at least one of the light emitters and at least one of the electrodes is disposed is arranged to form a helical coil or helical spiral around a nerve (Figs 3A and 3D teaches a lead body having a helical spiral as the distal portion of the lead wherein the electrodes are disposed on; Figs 3I and 3G teaches a lead body having a helical spiral as the distal portion of the lead wherein the electrodes are disposed on; [0044] teaches a catheter having a distal portion being a single helix wherein the coil of the helix is either round or flat in shape or the distal end is a double helix wherein the coils of the helices are either round or flat in shape; [0060]-[0063] teaches the leads having a distal potion comprising a plurality of electrodes placed at 90 or 120 degrees along a flattened distal helical length of the lead; [0068]-[0069] teaches a distal double helical portion; [0121] teaches the distal portion of the lead body comprising the actuators being a helical shape; [0134]; [0137] teaches the lead contains helical coils which are substantially round or flat in shape, and the electrodes are spaced along the length of said coils, wherein said electrodes are embedded in said coils or prongs, or lie on the surface of said coils; [0165]-[0166] teaches the elongated catheter tip is of a helical shape comprising an array of evenly spaced electrodes; [0173]-[0174]), wherein each of the segmented electrodes is positioned only on a surface of the lead of the helical coil or helical spiral (Fig 3G-3I teaches the actuator 309 and 213 respectively being flat and disposed on one surface of the lead; Fig 4E-4F; [0137] teaches the lead contains helical coils which are substantially round or flat in shape, and the electrodes are spaced along the length of said coils, wherein said electrodes are embedded in said coils or prongs, or lie on the surface of said coils; claim 30). Although wang teaches being able to deliver both optical and electrical stimulation ([0048], [0126],[0133] teaches that laser energy can be used by the lead for ablation; [0039] teaches deliver one or more energies such as electrical and optical; [0103] teaches the energy delivered by power source 102 is one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies; [0140] teaches that the delivered energy is adjustable and consists of one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies and can cause nerve stimulation or nerve ablation), Wang fails to explicitly teach, a plurality of light emitters disposed along the distal portion of the lead body and configured to emit light along with the electrodes, and wherein each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the helical coil or helical spiral.
Dadd teaches a device in the same field of invention, wherein a stimulation lead comprises a plurality of electrodes for electrical stimulation and plurality of optical emitters disposed along the lead body along the lead body, wherein the electrodes and optical emitters are positioned longitudinally on the same one side of the lead body (Figs 5A-B illustrates electrical contacts 530 and optical contacts 520 disposed on a one side of the distal end of the lead for providing optical and electrical stimulation; Figs 6A-B; Fig 19; [0077]; [0098] teaches a plurality of electrical and optical contacts arranged longitudinally). However, Dadd fails to teach, wherein each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the helical coil or helical spiral
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the lead of Wang to have a plurality of light emitters disposed along the distal potion of the lead body configured to emit light aligned in between the plurality of electrodes disposed along the lead body, as taught by Dadd, in order to provide both optical and electrical stimulation for treating a target tissue without the requirement for two leads or the need to replace an electrical stimulation lead with and optical stimulation lead if both types of stimulation are desired (Wang [0039]; [0140]).
Stahler teaches a device in a similar field of invention, a wherein each of the light emitters and each of the segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the helical coil or helical spiral (Fig 11B illustrates the actuators disposed only on an interior surface along the lead; Fig 79 teaches the actuators for stimulation configured an interior surface of a helical spiral lead wrapping around a target tissue structure; Fig 81 teaches the actuators for stimulation configured an interior surface of a helical spiral lead wrapping around a target tissue structure such as a nerve; [0110]; [0211]; [0213]-[0214]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Wang, to have each of the aligned light emitters and each of the aligned segmented electrodes is positioned only on a surface of the lead which forms an interior surface of the helical coil or helical spiral, as taught by Stahler, in order to directly target the tissue structure, i.e. the nerve, using the stimulation energy of the electrodes and optical emitters and prevent or minimize stimulation of unwanted tissue nearby.
Regarding claim 7, the modified invention of claim Wang teaches a system comprising the stimulation lead of claim 1, and a control module coupleable to the stimulation lead, the control module configured to direct the emission of the light from the light emitters of the lead and the delivery of electrical stimulation using the electrodes of the lead ([0167]-[0168] teaches the system comprising a controller for controlling the energy source to supply energy; [0103] teaches that the energy delivered by the power source is adjustable, wherein the energy delivered can be one or more one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies; [0115]; [0140] teaches that the energy delivered by the power source is adjustable, wherein the energy delivered can be one or more one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies).
Regarding claim 25, the modified invention of Wang teaches claim 1, however fails to teach, wherein the light emitters are optical fibers.
Dadd teaches device in the same field of endeavor, wherein the light emitters are optical fibers. (Figs 22 and 23 element 2280 and 2380 respectively teaches that an optical fiber is used to direct light to the optical contact for emitting light stimulation; Figs 24A-B; [0167]; [0171]; [0177]-[0178]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have the light emitters be optical fiber, as taught by Dadd, in order to deliver light to the optical contact from a light source positioned away from the optical contact, because it is well known in the art, that an optical fiber is a highly efficient and flexible wave guide for directing light (Dadd [0169]).
Regarding claims 26, the modified invention of Wang teaches claims 1, however fails to teach, wherein the light emitters are a light-emitting diodes, laser diodes, organic light-emitting diodes, or any combination thereof.
Dadd teaches device in the same field of endeavor, wherein the light emitters are light-emitting diodes, laser diodes, organic light-emitting diodes, or any combination thereof (Fig 21 illustrates the light emitters to be micro lasers; [0164]; [0166] teaches that the light emitters can be LEDs; [0179] teaches light emitter including laser diodes and LEDs).
It would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date, to have the light emitters be a light-emitting diodes or laser diodes, or any combination thereof, as taught by Dadd, in order to deliver light at the desired intensity and wavelength to the target tissue depending on the type of treatment required.
Regarding claims 27, the modified invention of Wang teaches claim 1, wherein each of the light emitters is disposed longitudinally, with respect to all other ones of the light emitters, along the distal portion of the lead body (Wang Figs 3G and 3I illustrate the actuators are all disposed longitudinally from each other; as applied in claim 1, Dadd Figs 5A-B, 6A-B, and 19 illustrates electrical contacts and optical contacts disposed longitudinally on the same one side of the distal end of the lead for providing optical and electrical stimulation; Dadd [0098]; as applied to claim 1, Stahler fig 11A illustrates actuators such as optical contacts disposed longitudinally on the same one side of the distal end of the lead; Fig 79 illustrates actuators such as optical contacts disposed longitudinally on the same interior side of the distal end of the lead).
Regarding claims 28, the modified invention of Wang teaches claim 1, however fails to teach wherein the light emitters form a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body.
Dadd teaches a device in the same field of invention, wherein the light emitters form a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body (Fig. 20 teaches the plurality of optical contacts forming sets, wherein the optical contacts sets comprise a plurality of optical contacts disposed circumferentially with respect to each other and each of the sets are disposed longitudinally along the distal portion of the lead; Claims 9-11 teach the device comprising a plurality of optical contacts wherein each is configured to deliver an optical stimulation signal to a nerve cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the lead of Wang, to have a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body, as taught by Dadd, in order to control the intensity and direction of the optical stimulation signal to the target tissue and allow for different optical signals to be emitted at a desired region.
Regarding claim 29, the modified invention of wang teaches claim 1, wherein each of the segmented electrodes extends only partially, and less than fully, around a circumference of the lead body (Fig 3G-3I teaches the actuator 309 and 213 respectively being flat and disposed on one surface of the lead; Fig 4E-4F; [0137] teaches the lead contains helical coils which are substantially round or flat in shape, and the electrodes are spaced along the length of said coils, wherein said electrodes are embedded in said coils or prongs, or lie on the surface of said coils).
Claim(s) 4, 23, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. PG Pub 20170296265 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1).
Regarding claim 4 and 30, Wang teaches A stimulation lead, comprising: a lead body having a distal portion and a proximal portion (Figs 3A and 3D teaches a lead body comprising a proximal and distal end; Figs 3I and 3G teaches a lead body comprising a proximal and distal end; [0044] teaches the lead/catheter having a distal and proximal portion; [0054]-[0063] teaches the lead having a distal portion and proximal portion; [0098]; [0134] teaches the catheter or lead having a proximal and distal portion; [0137]; [0165] teaches the catheter or lead having a proximal and distal portion; [0173] teaches a lead with a plurality of electrodes evenly spaced starting from their placement at the proximal end of the catheter tip through the distal end of the catheter tip; claim 1); a plurality of stimulation electrodes disposed along the distal portion of the lead body, wherein a plurality of the stimulation electrodes are segmented electrodes (Fig 3G-3I teaches an lead comprising a plurality of electrodes disposed along the distal portion of the lead,  wherein the electrodes are segmented electrodes disposed along the distal portion of the lead body; Figs 4E-4F; [0060]-[0063] teaches the leads having a distal potion comprising a plurality of electrodes placed at 90 or 120 degrees along a flattened distal length of the lead; [0068]-[0069]; [0137] teaches the electrodes embedded along the coiled lead are evenly spaced along a the length of the coils at 90 or 120 degrees from each; [0174] teaches the helix or helices of the catheter tip may be either round or flat. Electrodes may be placed evenly down the length of the coils spaced either 60°, 90° or 120° apart, but may be placed in other conformations or separated by different degrees); wherein a portion of the lead body upon which at least one of the electrodes is disposed is arranged to form a helical coil or helical spiral around a nerve (Figs 3A and 3D teaches a lead body having a helical spiral as the distal portion of the lead wherein the electrodes are disposed on; Figs 3I and 3G teaches a lead body having a helical spiral as the distal portion of the lead wherein the electrodes are disposed on; [0044] teaches a catheter having a distal portion being a single helix wherein the coil of the helix is either round or flat in shape or the distal end is a double helix wherein the coils of the helices are either round or flat in shape; [0060]-[0063] teaches the leads having a distal potion comprising a plurality of electrodes placed at 90 or 120 degrees along a flattened distal helical length of the lead; [0068]-[0069] teaches a distal double helical portion; [0121] teaches the distal portion of the lead body comprising the actuators being a helical shape; [0134]; [0137] teaches the lead contains helical coils which are substantially round or flat in shape, and the electrodes are spaced along the length of said coils, wherein said electrodes are embedded in said coils or prongs, or lie on the surface of said coils; [0165]-[0166] teaches the elongated catheter tip is of a helical shape comprising an array of evenly spaced electrodes; [0173]-[0174]), wherein each of the segmented electrodes is positioned only on a surface of the lead which forms an exterior surface of the helical coil or helical spiral (Fig 3G-3I teaches the actuator 309 and 213 respectively being flat and disposed on the exterior surface of the lead; Fig 4E-4F; [0137] teaches the lead contains helical coils which are substantially round or flat in shape, and the electrodes are spaced along the length of said coils, wherein said electrodes are embedded in said coils or prongs, or lie on the surface of said coils; claim 30). Although wang teaches being able to deliver both optical and electrical stimulation ([0048], [0126],[0133] teaches that laser energy can be used by the lead for ablation; [0039] teaches deliver one or more energies such as electrical and optical; [0103] teaches the energy delivered by power source 102 is one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies; [0140] teaches that the delivered energy is adjustable and consists of one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies and can cause nerve stimulation or nerve ablation), Wang fails to explicitly teach, the a actuators include a plurality of light emitters disposed along the distal portion of the lead body and configured to emit light alongside the electrodes.
Dadd teaches a device in the same field of invention, wherein a stimulation lead comprises a plurality of electrodes for electrical stimulation and plurality of optical emitters disposed along the lead body along the lead body, wherein the electrodes and optical emitters are positioned longitudinally on the same one side of the lead body (Figs 5A-B illustrates electrical contacts 530 and optical contacts 520 disposed on a one side of the distal end of the lead for providing optical and electrical stimulation; Figs 6A-B; Fig 19; [0077]; [0098] teaches a plurality of electrical and optical contacts arranged longitudinally).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified the lead of Wang to have a plurality of light emitters disposed along the distal potion of the lead body configured to emit light aligned and in between the plurality of electrodes disposed along the lead body, as taught by Dadd, in order to provide both optical and electrical stimulation for treating a target tissue without the requirement for two leads or the need to replace an electrical stimulation lead with and optical stimulation lead if both types of stimulation are desired (Wang [0039]; [0140]).
Regarding claim 23, the modified invention of claim Wang teaches a system comprising the stimulation lead of claim 4, and a control module coupleable to the stimulation lead, the control module configured to direct the emission of the light from the light emitters of the lead and the delivery of electrical stimulation using the electrodes of the lead ([0167]-[0168] teaches the system comprising a controller for controlling the energy source to supply energy; [0103] teaches that the energy delivered by the power source is adjustable, wherein the energy delivered can be one or more one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies; [0115]; [0140] teaches that the energy delivered by the power source is adjustable, wherein the energy delivered can be one or more one or more of electrical, mechanical, ultrasonic, radiation, optical and thermal energies).
Regarding claim 31, the modified invention of Wang teaches claim 4, however fails to wherein the light emitters are optical fibers.
Dadd teaches device in the same field of endeavor, wherein the light emitters are optical fibers. (Figs 22 and 23 element 2280 and 2380 respectively teaches that an optical fiber is used to direct light to the optical contact for emitting light stimulation; Figs 24A-B; [0167]; [0171]; [0177]-[0178]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have the light emitters be optical fiber, as taught by Dadd, in order to deliver light to the optical contact from a light source positioned away from the optical contact, because it is well known in the art, that an optical fiber is a highly efficient and flexible wave guide for directing light (Dadd [0169]).
Regarding claim 32, the modified invention of Wang teaches claim 4, however fails to teach, wherein the light emitters are a light-emitting diodes, laser diodes, organic light-emitting diodes, or any combination thereof.
Dadd teaches device in the same field of endeavor, wherein the light emitters are a light-emitting diodes, laser diodes, organic light-emitting diodes, or any combination thereof (Fig 21 illustrates the light emitters to be micro lasers; [0164]; [0166] teaches that the light emitters can be LEDs; [0179] teaches light emitter including laser diodes and LEDs).
It would have been an obvious design choice to one of ordinary skill in the art, before the effective filing date, to have the light emitters be a light-emitting diodes or laser diodes, or any combination thereof, as taught by Dadd, in order to deliver light at the desired intensity and wavelength to the target tissue depending on the type of treatment required.
Regarding claim 33, the modified invention of Wang teaches claim 4, wherein each of the light emitters is disposed longitudinally, with respect to all other ones of the light emitters, along the distal portion of the lead body (Wang Figs 3G and 3I illustrate the actuators are all disposed longitudinally from each other; as applied in claim 1, Dadd Figs 5A-B, 6A-B, and 19 illustrates electrical contacts and optical contacts disposed longitudinally on the same one side of the distal end of the lead for providing optical and electrical stimulation; Dadd [0098]; as applied to claim 1, Stahler fig 11A illustrates actuators such as optical contacts disposed longitudinally on the same one side of the distal end of the lead; Fig 79 illustrates actuators such as optical contacts disposed longitudinally on the same interior side of the distal end of the lead).
Regarding claim 34, the modified invention of Wang teaches claim 4, however fails to teach wherein the light emitters form a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body.
Dadd teaches a device in the same field of invention, wherein the light emitters form a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body (Fig. 20 teaches the plurality of optical contacts forming sets, wherein the optical contacts sets comprise a plurality of optical contacts disposed circumferentially with respect to each other and each of the sets are disposed longitudinally along the distal portion of the lead; Claims 9-11 teach the device comprising a plurality of optical contacts wherein each is configured to deliver an optical stimulation signal to a nerve cell).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the lead of Wang, to have a plurality of light emitter sets, each of the light emitters sets comprises a plurality of the light emitters disposed circumferentially with respect to each other and each of the light emitter sets is disposed longitudinally, with respect to all other ones of the light emitter sets, along the distal portion of the lead body, as taught by Dadd, in order to control the intensity and direction of the optical stimulation signal to the target tissue and allow for different optical signals to be emitted at a desired region.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. PG Pub 20170296265 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1) in further view of Stahler et al (U.S. PG Pub 20180214711 A1) as applied to claim 1 above, and further in view of Jensen et al (U.S. PG Pub 20090299447 A1).
Regarding claim 5, the modified invention of Wang teaches a kit, comprising: the stimulation lead of claim 1, however, fails to teach the kit comprising a straightening stylet configured and arranged to straighten the helical coil or helical spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead.
Jensen teaches a device in a similar field of invention, wherein a kit comprises flexible coiled stimulation lead ([0009] teaches the lead is flexible; Fig 1A illustrates the distal potion of the lead comprising electrodes is deployed in a spiraled configuration; Fig 19C; [0015] teaches a spiraled configuration; [0065] teaches that the lead can be configured as a spiral; [0101]; [0116]; [0140];[0144]-[0145] teaches the lead being bendable) and a straightening stylet configured and arranged to straighten the helical coil or helical spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead ([0063]teaches the lead is delivered in a straight configuration with the use of guiding catheters or other delivery tools; [0096]-[0098] teaches that the leads are delivered in a straight configuration before the delivery tools are exited; [0108] teaches the lead having a lumen for inserting a guide wire through for positioning and implanting the lead; [0142] teaches the lead having a lumen for inserting a guide wire through for guiding the lead during implantation; [0154]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Wang to have the kit comprise a flexible lead, and a straightening stylet configured and arranged to straighten the helical coil or helical spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead, as taught by Jensen, in order to allow the lead to be inserted and navigated to the target tissue easier and more efficiently as well a cause less trauma to the tissue that the lead is inserted through (Jensen [0098]).
Regarding claims 6, the modified invention of Wang taches A kit, comprising: the stimulation lead of claim 1, however, fails to teach and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula.
Jensen teaches a device in a similar field of invention, wherein a kit comprises flexible coiled stimulation lead ([0009] teaches the lead is flexible; Fig 1A illustrates the distal potion of the lead comprising electrodes is deployed in a spiraled configuration; Fig 19C; [0015] teaches a spiraled configuration; [0065] teaches that the lead can be configured as a spiral; [0101]; [0116]; [0140];[0144]-[0145] teaches the lead being bendable) and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula ([0063]; [0096] teaches that the lead is delivered in a straight configuration with the use of a guiding catheter; [0097]-[0098] teaches that the leads are delivered in a straight configuration before the delivery loots are exited; [0134]; [0154]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Wang to have the kit comprise a flexible lead, and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula, as taught by Jensen, in order to allow the lead to be inserted and navigated to the target tissue easier and more efficiently as well a cause less trauma to the tissue that the lead is inserted through (Jensen [0098]).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S. PG Pub 20170296265 A1) in view of Dadd et al (U.S. PG Pub 20100174329 A1)  as applied to claim 4 above, and further in view of Jensen et al (U.S. PG Pub 20090299447 A1).
Regarding claim 21, the modified invention of Wang teaches a kit, comprising: the stimulation lead of claim 4, however, fails to teach the kit comprising a straightening stylet configured and arranged to straighten the helical coil or helical spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead.
Jensen teaches a device in a similar field of invention, wherein a kit comprises flexible coiled stimulation lead ([0009] teaches the lead is flexible; Fig 1A illustrates the distal potion of the lead comprising electrodes is deployed in a spiraled configuration; Fig 19C; [0015] teaches a spiraled configuration; [0065] teaches that the lead can be configured as a spiral; [0101]; [0116]; [0140];[0144]-[0145] teaches the lead being bendable) and a straightening stylet configured and arranged to straighten the helical coil or helical spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead ([0063]teaches the lead is delivered in a straight configuration with the use of guiding catheters or other delivery tools; [0096]-[0098] teaches that the leads are delivered in a straight configuration before the delivery tools are exited; [0108] teaches the lead having a lumen for inserting a guide wire through for positioning and implanting the lead; [0142] teaches the lead having a lumen for inserting a guide wire through for guiding the lead during implantation; [0154]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Wang to have the kit comprise a flexible lead, and a straightening stylet configured and arranged to straighten the helical coil or helical spiral of the stimulation lead when the straightening stylet is disposed in the stimulation lead, as taught by Jensen, in order to allow the lead to be inserted and navigated to the target tissue easier and more efficiently as well a cause less trauma to the tissue that the lead is inserted through (Jensen [0098]).
Regarding claims 22, the modified invention of Wang taches A kit, comprising: the stimulation lead of claim 4, however, fails to teach and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula.
Jensen teaches a device in a similar field of invention, wherein a kit comprises flexible coiled stimulation lead ([0009] teaches the lead is flexible; Fig 1A illustrates the distal potion of the lead comprising electrodes is deployed in a spiraled configuration; Fig 19C; [0015] teaches a spiraled configuration; [0065] teaches that the lead can be configured as a spiral; [0101]; [0116]; [0140];[0144]-[0145] teaches the lead being bendable) and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula ([0063]; [0096] teaches that the lead is delivered in a straight configuration with the use of a guiding catheter; [0097]-[0098] teaches that the leads are delivered in a straight configuration before the delivery loots are exited; [0134]; [0154]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Wang to have the kit comprise a flexible lead, and a needle or cannula configured to receive the stimulation lead and to straighten the coil or spiral of the stimulation lead when the stimulation lead is received in the needle or cannula, as taught by Jensen, in order to allow the lead to be inserted and navigated to the target tissue easier and more efficiently as well a cause less trauma to the tissue that the lead is inserted through (Jensen [0098]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792